                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 CHONG CHOE,

                        Plaintiff,

                       v.                              CAUSE NO.: 2:19-CV-348-TLS-JEM

 UNITED STATES OF AMERICA; STATE
 FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY; and LIBERTY
 MUTUAL COMMERCIAL MARKET,

                       Defendants.


                                     OPINION AND ORDER

        This matter is before the Court on an “Agreed Stipulation of Dismissal Without

Prejudice” [ECF No. 29] submitted by Plaintiff and the sole remaining defendant, State Farm

Mutual Automobile Insurance Company (“State Farm”). The parties move the Court to dismiss

the claims against State Farm without prejudice. While the parties do not cite any legal authority,

the motion appears to be brought under Federal Rule of Civil Procedure 41(a)(2), which allows

for an action to be dismissed by court order “on terms that the court considers proper.”

        Because the Parties agree to the dismissal, the Court considers the terms proper and

GRANTS the Parties’ Agreed Stipulation of Dismissal Without Prejudice [ECF No. 29]. The

Court ORDERS that Plaintiff’s claims against Defendant State Farm be DISMISSED without

prejudice. Because Plaintiff’s claims against the other above-captioned Defendants were already

dismissed [ECF No. 26, 27], no claims remain and the Clerk of Court is directed to close the

case.

        SO ORDERED on December 17, 2019.
s/ Theresa L. Springmann
CHIEF JUDGE THERESA L. SPRINGMANN
UNITED STATES DISTRICT COURT
